Brian Daniel Austin, et al. v. Rural/Metro of N. Tex. , et al.



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-015-CV





BRIAN DANIEL AUSTIN, EDNA 	APPELLANTS

MARY MALLOUF MALLICK, AND 

FRED MALLICK



V.



RURAL/METRO OF NORTH 	APPELLEE

TEXAS, L.P. INDIVIDUALLY 

AND D/B/A RURAL/METRO 

AMBULANCE AND RURAL/METRO 

CORPORATION



------------



FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellants Brian Daniel Austin, Edna Mary Mallouf Mallick, and Fred Mallick are attempting to appeal the trial court's order granting summary judgment in favor of appellee Rural/Metro of North Texas, L.P.  Because this order is not appealable, we will dismiss the appeal for want of jurisdiction.
	On January 19, 2006, we notified appellants of our concern that this court lacked jurisdiction over their appeal because the order is a partial summary judgment that does not dispose of all parties in the case and does not appear to be a final, appealable interlocutory order.  
See Lehmann v. Har-Con Corp.
, 39 S.W.3d 191, 192-93 (Tex. 2001).  Additionally, we informed appellants that the trial court had confirmed that no severance order has been signed severing their case against Rural/Metro of North Texas, L.P. from the remainder of the case pending in the trial court.  We also informed appellants that their appeal was subject to dismissal unless they or any party desiring to continue the appeal filed a response with this court showing grounds for continuing the appeal.  
See
 Tex. R. App. 
P. 42.3(a).  We have not received any response.

Because there is no final judgment or appealable interlocutory order, we dismiss this case for want of jurisdiction.  
See
 Tex. R. App. 
P. 42.3(a), 43.2(f).



PER CURIAM



PANEL D:	WALKER, J.; CAYCE, C.J.; and MCCOY, J.



DELIVERED: March 2, 2006

FOOTNOTES
1:See
 
Tex. R. App. P. 
47.4.